DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-5, and 24 in the reply filed on December 9, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


    PNG
    media_image1.png
    414
    931
    media_image1.png
    Greyscale

Annotated Applicant’s FIG. 1

	As to claim 1, the limitation “wherein only the portion of the first surface of each of the source electrode and the drain electrode includes the plurality of asperities” (emphasis added) comprises new matter because the asperities are formed in areas other than “only the portion”.  Neither Applicant’s specification nor drawings supports the “only” limitation.  At the outset, the Examiner notes that “only the portion of the first surface of each of the source See Publ. Spec., ¶ [0036]-[0037].  This suggests that even lateral surfaces of the source and drain electrodes that are in contact with the semiconductor layer also have asperities.  Furthermore, Applicant’s published specification teaches that areas of top surfaces of the source and drain electrodes, other than “the portion”, have asperities formed thereon to improve adhesion with the protective layer 7.  Id. at ¶ [0038].  Refer to annotated FIG. 1 supra.

No Prior Art Applied
 	No prior art has been applied to claims 1-5 and 24 because the Examiner was unable to find references reading on claim 1 as currently amended.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571).  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829